DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 02/25/2021 (“Amendment”). Claims 1, 3-9, 11-15, and 17 are currently under consideration. The Office acknowledges the amendments to claims 1, 4, and 13-15.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.	

Claim Objections
Claims 1 and 13-15 are objected to because of the following informalities:
Regarding claim 1, the recitation of “stat” in line 25 should instead read --state--.
Further regarding claim 1, an “and” should be included at the end of line 27 to indicate that the following step is the last step of the processor being configured to determine a sleep state for the time interval.
Regarding claims 1 and 13-15, they each recite that gross movement is classified when an amplitude of the movement extent is above a first threshold, fine movement is classified when the amplitude of the movement extent is above a second threshold, and neither gross nor fine movement is classified when the movement extent is below the second threshold. For 
Regarding claim 13, there should be an “and” at the end of line 27 to indicate that the following step is the last of the three steps of determining a sleep state for the time interval.
Further regarding claim 13, in the last line, “sleep state .” should instead read --sleep state.--.
Regarding claim 14, in line 20, the “-“ in the recitation of “and-“ should be deleted.
Further regarding claim 14, in line 26, the recitation of “of the” should instead read --the--.
Regarding claim 15, in line 21, the “-“ should be deleted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a Such claim limitation(s) is/are: “movement measurement device” in claims 1 and 13, “vocalization unit” in claim 4, and “development classifier” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “movement measurement device” - a load cell as in ¶ 0019 of the specification as published; for “vocalization unit” - part of movement data analyzer 130, which is part of device 120; development classifier - also part of device 120. Each of these are therefore carried out by a microprocessor (¶ 0089) according to algorithms as specified).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Regarding claim 3, there is no description to support the movement data being one of a total energy, a largest amplitude, and a largest amplitude difference. These are single values, and there is no description to support how heart-beat data and respiration data can be computed from any of these values. There is no description to support removing heart-beat and respiration data from these value either. Rather, ¶ 0014 of the specification as published explains that the movement data comprises, as a feature, a total energy, a largest amplitude, or a largest amplitude difference. I.e., these are features of the movement data, but not the movement data itself.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 11-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation of “determining the sleep state as the known sleep state associated with the matching value indicating a substantial match between the classified data vector and the classifying vector associated with the known sleep state” in lines 28-31 is unclear. Is the known sleep state associated with the matching value such that the particular matching value indicates the particular state, or is it associated in the sense that a high matching value is needed between the sleep state and the known sleep state? Or, does the term “associated” indicate a condition? For purposes of examination, this term will be interpreted as describing the condition, as previously recited, “when the matching value indicates a substantial match.”
Regarding claim 3, it is unclear how the movement data can be e.g. a total energy when claim 1 contemplates using an amplitude of the movement extent (which is the movement data with heart-beat including a largest amplitude, rather than being a largest amplitude. In this way, a gross movement is detected when e.g. a largest amplitude of the movement extent is above a first threshold.
Regarding claims 1 and 13-15, the scope implied by the recitations “a combination of” the heart rate regularity valuation, the respiration regularity valuation, and the classification of movement extent is unclear. Does this phrase mean “all of” or “at least two of?” Does it contemplate only one element being in the vector? For purposes of examination, because a combination implies more than one element, the phrase will be interpreted as “at least two of.” 
Claims 3-9, 11, 12, and 17 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,479,932 (“Higgins”) in view of US Patent Application Publication 2014/0088378 (“Muzet”), US Patent Application Publication 2009/0203972 (“Heneghan”), and US Patent Application Publication 2011/0034811 (“Naujokat”), as evidenced by US Patent Application Publication 2015/0126821 (“Kempfner”).
Regarding claim 1, Higgins teaches [a] sleep monitoring device for determining sleep states (col. 2, lines 6-10), the sleep monitoring device comprising: a processor (Fig. 1, health monitoring system 20, having circuitry for preprocessing and processing the collected data (e.g. signal processors 23, 24, and 25, and e.g. the logic block 26 of Fig. 1 or microcontroller 45 of Fig. 2)) configured to: compute from 
Higgins does not appear to explicitly teach the processor configured to: classify the movement extent as one of: … a fine movement when the amplitude of the movement extent is above a second threshold, but not over the first threshold, wherein the second threshold is lower than the first threshold, and neither the fine nor the gross movement when the movement extent is below the second threshold. Higgins also does not appear to explicitly teach the processor configured to present the determined sleep state on a display.
values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches displaying the determined sleep states on a display (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the infant is safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; also see Muzet: ¶¶s 0002, 0017 describing sleep pathologies and reliable and precise monitoring thereof, with the degree of body movement being relevant as to determination of vigilance and sleep stage (Muzet: Figs. 3 and 4), etc.). It would have been obvious to present the determined sleep states on a display for the purpose of enabling a user to view and act on the results (Muzet: ¶ 0226).
Higgins-Muzet does not appear to explicitly teach determining the sleep state for the interval by: … calculating a matching value between the classified data vector and a classifying vector, wherein said classifying vector is associated with a known sleep stat, …, said known sleep state being defined in terms of a presence and an absence of said determined valuations; determining the sleep state as the known sleep state associated with the matching value indicating a substantial match between the classified data vector and the classifying vector associated with the known sleep state.
Heneghan teaches performing sleep classification to determine sleep states (Fig. 7, REM, Wake, non-REM, etc.) by calculating matching values between classified data vectors (Fig. 7, vector X) and a classifying vector and making a determination when the matching values indicate a substantial match (e.g. ¶ 0080, when the similarity between the features and the classifier model is high enough to provide a sufficiently high probability of the classification - also see Figs. 10-12). This classification includes classification of known states based on the presence and absence of determined valuations 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate sleep states based on the degree of match between a classified data vector and a classifying vector, as in Heneghan, as the implementation of a well-known means to perform classification (e.g. vector matching) based on design choice, and for the purpose of improving diagnostic monitoring by the calculation of sleep states to e.g. ensure healthy sleep patterns (Heneghan: ¶ 0003).
Higgins-Muzet-Heneghan does not appear to explicitly teach determining the matching value by determining an inner-product between the classified data vector and the classifying vector.
Naujokat teaches performing sleep/wake classification using a variety of methods including e.g. a support vector machine (¶¶s 0069-0074).
Kempfner evidences that inner-products are used in support vector machine classification as known dot product-based calculation techniques (¶ 0132) to classify e.g. unseen feature points (¶ 0133)..
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the matching based on well-known classification methods including e.g. support vector machines and inner-products, as taught by Naujokat-Kempfner, based on design choice since these methods are known alternatives (Naujokat), and for the purpose of enabling classification of unseen feature points (Kempfner: ¶ 0133).
Regarding claim 3, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to Claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner further teaches wherein the movement extent data is one of: a total energy, a largest amplitude, and a largest amplitude difference (Higgins: col. 7, lines 1-7, amplitude thresholds; Muzet: ¶ 0192, intensities being related to amplitudes (accelerometer values). In any case, a time point within a detected large body movement inevitably has a largest amplitude. At least this amplitude is compared to the threshold).
Regarding claims 6 and 7, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner further teaches wherein the processor is configured to: calculate multiple matching values between the classified prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple matching values of vectors for sleep state classification based on the values being within a threshold or range associated with the sleep state in the combination, as in Naujokat and Heneghan (classification already being contemplated in e.g. Muzet), since they are a well-known and effective means for doing so (Naujokat: ¶ 0069, standard pattern recognition approach; Heneghan: ¶¶s 0071, 0080, linear discriminant analysis)).
Regarding claim 11, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner further teaches wherein the processor is further configured to: store said determined sleep state (Muzet: ¶ 0229, Fig. 4, sleep states being stored to enable display of data over time as in Fig. 1).
Regarding claim 13, Higgins teaches [a] sleep monitoring system comprising: a sleep monitoring device (the components shown in Fig. 1) comprising: a processor (Fig. 1, health monitoring system 20, having circuitry for preprocessing and processing the collected data (e.g. signal processors 23, 24, and 25, and e.g. the logic block 26 of Fig. 1 or microcontroller 45 of Fig. 2)) configured to: compute from movement data received from a movement measurement device (Fig. 1, passive sensor 21, col. 5, lines 39-43) at least: a heart-beat data and a respiration data (Fig. 1, system 20, Abstract - describing 
Higgins does not appear to explicitly teach the processor configured to: classify the movement extent as one of: … a fine movement when the amplitude of the movement extent is above a second threshold, but not over the first threshold, wherein the second threshold is lower than the first threshold, and neither the fine nor the gross movement when the movement extent is below the second threshold. 
Muzet teaches determining sleep states of a person (Abstract) by incorporating detection of and distinction between large and small body movements, the distinction being based on intensity thresholds  (¶¶s 0027, 0028, 0192, Table 1, Table 2). If movement is below another intensity threshold, then neither small nor large movement is detected, but e.g. twitch movement. This results in distinction of movement based on varying degrees of intensity (¶¶s 0127, 0158, 0192, etc.). Note that ¶ 0027 describes calculating movement based on acceleration values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches a display for displaying the determined sleep states (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the infant is safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; also see Muzet: ¶¶s 0002, 0017 describing sleep pathologies and reliable and precise monitoring thereof, with the degree of body movement being relevant as to determination of vigilance and sleep stage (Muzet: Figs. 3 and 4), etc.). It would have been obvious to incorporate a display to display the determined sleep states for the purpose of enabling a user to view and act on the results (Muzet: ¶ 0226).
Higgins-Muzet does not appear to explicitly teach determining the sleep state for the interval by: … calculating a matching value between the classified data vector and a classifying vector, wherein said classifying vector is associated with a known sleep state, …, said known sleep state being defined in terms of a presence and an absence of said determined valuations; determining the sleep state as the known sleep state when the matching value indicates a substantial match between the classified data vector and the classifying vector associated with the known sleep state.
Heneghan teaches performing sleep classification to determine sleep states (Fig. 7, REM, Wake, non-REM, etc.) by calculating matching values between classified data vectors (Fig. 7, vector X) and a classifying vector and making a determination when the matching values indicate a substantial match (e.g. ¶ 0080, when the similarity between the features and the classifier model is high enough to provide a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate sleep states based on the degree of match between a classified data vector and a classifying vector, as in Heneghan, as the implementation of a well-known means to perform classification (e.g. vector matching) based on design choice, and for the purpose of improving diagnostic monitoring by the calculation of sleep states to e.g. ensure healthy sleep patterns (Heneghan: ¶ 0003).
Higgins-Muzet-Heneghan does not appear to explicitly teach determining the matching value by determining an inner-product between the classified data vector and the classifying vector.
Naujokat teaches performing sleep/wake classification using a variety of methods including e.g. a support vector machine (¶¶s 0069-0074).
Kempfner evidences that inner-products are used in support vector machine classification as known dot product-based calculation techniques (¶ 0132) to classify e.g. unseen feature points (¶ 0133)..
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the matching based on well-known classification methods including e.g. support vector machines and inner-products, as taught by Naujokat-Kempfner, based on design choice since these methods are known alternatives (Naujokat), and for the purpose of enabling classification of unseen feature points (Kempfner: ¶ 0133).
Regarding claim 17, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner further teaches wherein the processor is configured to: subtract the heart-beat data and the respiration data from the movement data (Higgins: col. 6, lines 18-20+, Fig. 1 showing filter and comparators for each of the signals, etc. - the signal is split and transmitted to three separate monitoring and signal processing circuits. The movement data is analyzed separately from the heart and respiration data because the filters 31, 32, and 33 serve to isolate the desired signal by subtracting out the others). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins-Muzet-Heneghan-Naujokat-Kempfner in view of US Patent 5,668,780 (“Hsieh”) and US Patent Application Publication 2014/0250592 (“Karp”).
Regarding claim 4, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner does not appear to explicitly teach a microphone configured to: record a vocalization within the time interval; and a vocalization unit configured to: apply a bandpass filter to an audio signal of the recorded vocalization, the bandpass filter having a passband arranged to pass a known frequency, wherein the processor is configured to: determine a vocalization extent indicating an extent of the recorded vocalization within the time interval.
Hsieh teaches a baby cry recognizer that uses a microphone (Fig. 2, microphone 1) for recording vocalization of a human (Abstract), and a vocalization unit configured to apply a band pass filter to an audio signal of the microphone, the filter having a passband which passes a frequency of human babies crying (col. 3, line 67 - col. 4, line 2, claim 6).
Karp teaches a data classifier configured to determine an extent of a baby’s vocalization (Fig. 10 and related description, crying detection module 124, described in e.g. ¶¶s 0053, 0055 as modulating other modules based on qualities of the crying detected. Notably, this suggests that the duration (extent) of the cry is detected, and corresponding audio is generated for the period).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate classification of vocalizations into the combination, for the purpose of having more information by which to judge whether the infant was safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; Hsieh: col. 3, lines 42-47, the output being an alarm).
Regarding claim 5, Higgins-Muzet-Heneghan-Naujokat-Kempfner-Hsieh-Karp teaches all the features with respect to claim 4, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner-Hsieh-Karp further teaches wherein the processor is configured to determine the sleep state by: determining the classified data vector comprising, as an element, the vocalization extent; and calculating the matching prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a microphone and vocalization detection in the combination, as in Hsieh and Karp, for the purpose of having further information on the sleep state of the infant to make sleep classification easier, e.g. knowing that the infant is awake when the infant is crying. The matching and classification would be performed as already described).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins-Muzet-Heneghan-Naujokat-Kempfner in view of US Patent Application Publication 2005/0124864 (“Mack”).
Regarding claim 8, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner does not appear to explicitly teach wherein determining the heart rate regularity valuation comprises: determining a Root Mean Square of Successive Differences of the heart-beat data, and determining the respiration regularity valuation comprises: determining a Root Mean Square of Successive Differences of the respiration data.
Mack teaches determining a heart rate regularity valuation using RMSSD (¶ 0085).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine both the heart rate regularity valuation and the respiration regularity valuation in the combination using RMSSD as in Mack, since it is a well-known means to detect/process the anomalous data already contemplated by Higgins (Higgins: col. 2, lines 61-63; Mack: ¶ 0085).
Regarding claim 9, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner does not appear to explicitly teach wherein the movement measurement device comprises a load cell configured to: measure a pressure on a mattress.
Mack teaches a movement measurement device comprising a load cell arranged with a mattress to thereby measure movement data of a human resting thereon (Fig. 2, ¶¶s 0033, 0051).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a load cell and mattress configuration in the combination, as in Mack and as already contemplated by e.g. Higgins: Fig. 1, for the purpose of monitoring the sleep state of a human comfortably and non-invasively (Higgins: col. 2, lines 11-17), with the load cell being a well-known alternative to the sheet in Higgins (Mack: ¶ 0033).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins-Muzet-Heneghan-Naujokat-Kempfner in view of US Patent 6,058,939 (“Goldsmith”).
Regarding claim 12, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to Claim 11, as outlined above. Higgins-Muzet-Heneghan-Naujokat--Kempfner does not appear to explicitly teach a development classifier configured to: obtain a development state from at least the stored sleep state.
Goldsmith teaches the importance of ensuring, for proper development of a baby, that the baby enters the REM sleep state during sleep (col. 2, lines 22-36, obtaining the development state being ascertainment of whether the babe has entered REM sleep).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detection of development based on whether the baby has entered the REM sleep state in the combination, as in Goldsmith, for the purpose of ensuring that the babe is healthy, safe, and properly developing (Goldsmith: col. 3, lines 12-17, col. 2, lines 22-36).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Muzet and Heneghan.
Regarding claim 14, Higgins teaches [a] sleep monitoring method for monitoring sleep states (col. 2, lines 6-10), the sleep monitoring method comprising: obtaining movement data (Fig. 1, passive sensor 21, col. 5, lines 39-43); computing from the movement data at least one of: a heart-beat data, a respiration data, and a movement extent, wherein the movement extent is computed by removing at least the heart-beat data and the respiration data from the movement data (Fig. 1, system 20, Abstract - describing measurement of large motor movement, heartbeat, and respiration. Also see microprocessor 
Higgins does not appear to explicitly teach classifying the movement extent as one of: … a fine movement when the amplitude of the movement extent is above a second threshold but lower than the first threshold, the second threshold being lower than the first threshold, and classifying the movement extent as neither the fine nor the gross movement when the movement extent is below the second threshold. Higgins also does not appear to explicitly teach presenting the determined sleep state on a display.
Muzet teaches determining sleep states of a person (Abstract) by incorporating detection of and distinction between large and small body movements, the distinction being based on intensity thresholds  values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches displaying the determined sleep states on a display (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the infant is safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; also see Muzet: ¶¶s 0002, 0017 describing sleep pathologies and reliable and precise monitoring thereof, with the degree of body movement being relevant as to determination of vigilance and sleep stage (Muzet: Figs. 3 and 4), etc.). It would have been obvious to present the determined sleep states on a display for the purpose of enabling a user to view and act on the results (Muzet: ¶ 0226).
Higgins-Muzet does not appear to explicitly teach determining the sleep state for the interval by: … calculating a matching value between the classified data vector and a classifying vector associated with a known sleep state, said known sleep state being defined in terms of a presence and an absence of said determined valuations; determining the sleep state as the known sleep state when the matching value indicates a substantial match.
Heneghan teaches performing sleep classification to determine sleep states (Fig. 7, REM, Wake, non-REM, etc.) by calculating matching values between classified data vectors (Fig. 7, vector X) and a classifying vector and making a determination when the matching values indicate a substantial match (e.g. ¶ 0080, when the similarity between the features and the classifier model is high enough to provide a sufficiently high probability of the classification - also see Figs. 10-12). This classification includes classification of known states based on the presence and absence of determined valuations corresponding to cardiac, respiratory, and motion features (Figs. 7, 10, and 11, ¶ 0044, etc., describing features related to e.g. signal variance (which is a regularity valuation) being used as the vector features). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate sleep states based on the degree of match between a classified data vector and a classifying vector, as in Heneghan, as the implementation of a well-known means to perform classification (e.g. vector matching) based on design choice, and for the purpose of improving diagnostic monitoring by the calculation of sleep states to e.g. ensure healthy sleep patterns (Heneghan: ¶ 0003).
Regarding claim 15, Higgins teaches … [performing] the steps of: obtaining movement data (Fig. 1, passive sensor 21, col. 5, lines 39-43); computing from the movement data at least one of: a heart-beat data, a respiration data, and a movement extent, said movement extent formed by removal of the heart-beat data and the respiration data from the movement data (Fig. 1, system 20, Abstract - describing measurement of large motor movement, heartbeat, and respiration. Also see microprocessor 45, signals processors 23, 24, and 25. Abstract, col. 7, lines 1-7, comparing the amplitude of the signal to a reference voltage at comparator 34, which monitors large motor movement. Note that this data has had heart rate and respiration rate data removed using filter 31. Compare to filters 32 and 33, which focus on these other types of data - also see col. 6, lines 33-67); determining a heart rate regularity valuation of the heart-beat data within a time interval (Abstract - sounding an alarm when e.g. a heartbeat signal is not present includes determining a heart rate regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of regularity)); determining a respiration regularity valuation of the respiration data within the time interval (Abstract - sounding an alarm when e.g. a respiration signal is not present includes determining a respiration regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of regularity)); classifying the movement extent as a gross movement extent within the time interval when an amplitude of the movement extent is above a first threshold (Abstract, col. 7, lines 1-7, comparing the amplitude of the signal to a reference voltage at comparator 34, which monitors large motor movement), …; determining a sleep state for the time interval from the combination of the respiration regularity valuation, the heart rate regularity valuation, and the classification of the movement extent, wherein said determination of said sleep state comprises the steps of: determining a classified data vector comprising, as elements, at least: the heart rate regularity valuation, the respiration regularity valuation, and the classification of the movement extent (Fig. 1 shows the three pieces of data 
Higgins does not appear to explicitly teach classifying the movement extent as one of: … a fine movement when the amplitude of the movement extent is above a second threshold, wherein the second threshold is lower than the first threshold, and classifying the movement extent as neither the fine nor the gross movement when the movement extent is below the second threshold. Higgins also does not appear to explicitly teach presenting the determined sleep state on a display.
Muzet teaches determining sleep states of a person (Abstract) by incorporating detection of and distinction between large and small body movements, the distinction being based on intensity thresholds  (¶¶s 0027, 0028, 0192, Table 1, Table 2). If movement is below another intensity threshold, then neither small nor large movement is detected, but e.g. twitch movement. This results in distinction of movement based on varying degrees of intensity (¶¶s 0127, 0158, 0192, etc.). Note that ¶ 0027 describes calculating movement based on acceleration values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches displaying the determined sleep states on a display (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the infant is safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; also see Muzet: ¶¶s 0002, 0017 describing sleep pathologies and reliable and precise monitoring thereof, with the degree of body movement being relevant as to determination of vigilance and sleep stage (Muzet: Figs. 3 and 4), etc.). It would have been obvious to present the determined sleep states on a display for the purpose of enabling a user to view and act on the results (Muzet: ¶ 0226).
Higgins-Muzet does not appear to explicitly teach determining the sleep state for the interval by: … calculating a matching value between the classified data vector and a classifying vector associated with a known sleep state, wherein said known sleep state is defined in terms of a presence and an absence of said determined valuations; determining the sleep state as that known sleep state having a 
Heneghan teaches performing sleep classification to determine sleep states (Fig. 7, REM, Wake, non-REM, etc.) by calculating matching values between classified data vectors (Fig. 7, vector X) and a classifying vector and making a determination when the matching values indicate a substantial match (e.g. ¶ 0080, when the similarity between the features and the classifier model is high enough to provide a sufficiently high probability of the classification - also see Figs. 10-12. Since there is only one classification for each epoch, the best match is chosen). This classification includes classification of known states based on the presence and absence of determined valuations corresponding to cardiac, respiratory, and motion features (Figs. 7, 10, and 11, ¶ 0044, etc., describing features related to e.g. signal variance (which is a regularity valuation) being used as the vector features). Heneghan also teaches a method-based invention being able to be carried out with computer program code that runs on a computer, the computer program code being stored on a computer readable medium (¶ 0091).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate sleep states based on the degree of match between a classified data vector and a classifying vector, as in Heneghan, as the implementation of a well-known means to perform classification (e.g. vector matching) based on design choice, and for the purpose of improving diagnostic monitoring by the calculation of sleep states to e.g. ensure healthy sleep patterns (Heneghan: ¶ 0003). It also would have been obvious to implement the method using a computer program product as in Heneghan, for the purpose of enabling the method to be carried out on a wide variety of devices (portability of the functions, etc.).

Response to Arguments
Applicant’s arguments filed 02/25/2021 have been fully considered. The amendments with respect to the claim objections are partially persuasive in that not all issues were addressed. Therefore, the objections are maintained or withdrawn, as appropriate. New claim objections are added as necessitated by amendment. 
The arguments with respect to the rejection under 35 USC 112(a) are not persuasive. Claim 3 describes the “movement data” as either total energy, largest amplitude, or largest amplitude difference. Because each of the options are a single value, the “movement data” is also a single value. However, there is no description as to how e.g. heart rate or respiration rate data can be obtained from a single value. For example, an area under a curve is one value which has a magnitude. There is no teaching about transforming this magnitude into a rate value, and particularly a rate value from which a regularity valuation within a time interval can be determined. For this, data over a time interval is needed. I.e., multiple values are needed. The Office does not see how characterizing movement data as analog data solves the problem. While the Office agrees that heart beat data and respiration data could normally be extracted from movement data as described in the specification, this is not possible when the movement data is defined as e.g. “total energy, largest amplitude, or largest amplitude difference” as in claim 3.
The amendments and arguments with respect to the rejections under 35 USC 112(b) are partially persuasive in that not all issues were addressed. Therefore, the rejections are maintained or withdrawn, as appropriate. New rejections under 35 USC 112(b) are added as necessitated by amendment. 
In response to the arguments about a value being above first and second thresholds, the Office maintains that it would be unclear how to characterize such a value, whether based on the first threshold or on the second threshold. The clarification of a range between the first and second thresholds is needed.
In response to the argument that it should be clear that the movement data can be represented as an amplitude, the Office agrees. The issue is with saying that the movement data IS an amplitude (i.e., claim 3 recites that the movement data is e.g. a total energy). An area under a curve can represent the movement data, but it is not the movement data itself. Compare to the related rejection under 35 USC 112(a) above. 
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. The issue is not a matter of whether Higgins identifies ways that its teachings could be improved. That would result in a rejection under 35 USC 102, i.e., one reference providing base teachings as well as teachings about different possible improvements. Therefore, while it is true that Higgins does not classify based on fine movement, that is irrelevant. What the prior art shows (e.g. Muzet) is that 
Regarding Heneghan, the Office maintains that it teaches classification based on feature vectors. Fig. 10 shows running such vectors through a classifier to obtain a probability. However, the probability is like Applicant’s matching criteria. It does not refer to the classifier model itself. The classifier includes a matching vector which the feature vector is compared against.
It is reiterated that the primary reference need not contemplate all possible modifications that could be made to it. Secondary references, as cited above, provide motivations for improving the primary reference. I.e., Higgins need not include any teaching or suggestion on using fine movement extent, or machine learning, etc. The secondary references provide motivations for making these beneficial modifications.
Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                         

/ANDREY SHOSTAK/Examiner, Art Unit 3791